

	

		II

		109th CONGRESS

		1st Session

		S. 651

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Reid introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend title 5, United States Code, to make creditable

		  for civil service retirement purposes certain periods of service performed with

		  Air America, Incorporated, Air Asia Company Limited, or the Pacific Division of

		  Southern Air Transport, Incorporated, while those entities were owned or

		  controlled by the Government of the United States and operated or managed by

		  the Central Intelligence Agency.

	

	

		1.Amendments

			(a)In

			 generalSection 8332(b) of title 5, United States Code, is

			 amended—

				(1)by striking

			 and at the end of paragraph (16);

				(2)by striking the

			 period at the end of paragraph (17) and inserting ; and;

				(3)by adding after

			 paragraph (17) the following:

					

						(18)any period of service performed before

				1977, while a citizen of the United States, in the employ of Air America,

				Incorporated, Air Asia Company Limited (a subsidiary of Air America,

				Incorporated), or the Pacific Division of Southern Air Transport, Incorporated,

				at a time when that corporation (or subsidiary) was owned or controlled by the

				Government of the United States and operated or managed by the Central

				Intelligence Agency.

						;

				and

				(4)by adding at the

			 end the following: For purposes of this subchapter, service of the type

			 described in paragraph (18) of this subsection shall be considered to have been

			 service as an employee, and the Office of Personnel Management shall accept the

			 certification of the Director of the Central Intelligence Agency or his

			 designee concerning any such service..

				(b)Exemption from

			 deposit requirementSection 8334(g) of title 5, United States

			 Code, is amended—

				(1)by

			 striking or at the end of paragraph (5);

				(2)by striking the

			 period at the end of paragraph (6) and inserting ; or;

			 and

				(3)by adding after

			 paragraph (6) the following:

					

						(7)any service for

				which credit is allowed under section 8332(b)(18) of this title.

						.

				2.Applicability

			(a)In

			 generalExcept as otherwise provided in this section, the

			 amendments made by this Act shall apply with respect to annuities commencing on

			 or after the effective date of this Act.

			(b)Provisions

			 relating to current annuitantsAny individual who is entitled to an

			 annuity for the month in which this Act becomes effective may, upon application

			 submitted to the Office of Personnel Management within 2 years after the

			 effective date of this Act, have the amount of such annuity recomputed as if

			 the amendments made by this Act had been in effect throughout all periods of

			 service on the basis of which such annuity is or may be based. Any such

			 recomputation shall be effective as of the commencement date of the annuity,

			 and any additional amounts becoming payable for periods before the first month

			 for which the recomputation is reflected in the individual’s regular monthly

			 annuity payments shall be payable to such individual in the form of a lump-sum

			 payment.

			(c)Provisions

			 relating to individuals eligible for (but not currently receiving) an

			 annuity

				(1)In

			 generalAny individual (not described in subsection (b)) who

			 becomes eligible for an annuity or for an increased annuity as a result of the

			 enactment of this Act may elect to have such individual’s rights under

			 subchapter III of chapter 83 of title 5, United States Code, determined as if

			 the amendments made by this Act had been in effect, throughout all periods of

			 service on the basis of which such annuity is or would be based, by submitting

			 an appropriate application to the Office of Personnel Management within 2 years

			 after—

					(A)the effective date

			 of this Act; or

					(B)if later, the date

			 on which such individual separates from service.

					(2)Commencement

			 date, etc

					(A)In

			 generalAny entitlement to an annuity or to an increased annuity

			 resulting from an application under paragraph (1) shall be effective as of the

			 commencement date of such annuity (subject to subparagraph (B), if applicable),

			 and any amounts becoming payable for periods before the first month for which

			 regular monthly annuity payments begin to be made in accordance with the

			 amendments made by this Act shall be payable to such individual in the form of

			 a lump-sum payment.

					(B)RetroactivityAny

			 determination of the amount, or of the commencement date, of any annuity, all

			 the requirements for entitlement to which (including separation, but

			 disregarding any application requirement) would have been satisfied before the

			 effective date of this Act if this Act had then been in effect (but would not

			 then otherwise have been satisfied absent this Act) shall be made as if

			 application for such annuity had been submitted as of the earliest date that

			 would have been allowable, after such individual’s separation from service, if

			 such amendments had been in effect throughout the periods of service referred

			 to in the first sentence of paragraph (1).

					(d)Right To file on

			 behalf of a decedentThe regulations under section 4(a) shall

			 include provisions, consistent with the order of precedence set forth in

			 section 8342(c) of title 5, United States Code, under which a survivor of an

			 individual who performed service described in section 8332(b)(18) of such title

			 (as amended by section 1) shall be allowed to submit an application on behalf

			 of and to receive any lump-sum payment that would otherwise have been payable

			 to the decedent under subsection (b) or (c). Such an application shall not be

			 valid unless it is filed within 2 years after the effective date of this Act or

			 1 year after the date of the decedent’s death, whichever is later.

			3.Funding

			(a)Lump-Sum

			 paymentsAny lump-sum payments under section 2 shall be payable

			 out of the Civil Service Retirement and Disability Fund.

			(b)Unfunded

			 liabilityAny increase in the unfunded liability of the Civil

			 Service Retirement System attributable to the enactment of this Act shall be

			 financed in accordance with section 8348(f) of title 5, United States

			 Code.

			4.Regulations and

			 special rule

			(a)In

			 generalExcept as provided in subsection (b), the Director of the

			 Office of Personnel Management, in consultation with the Director of the

			 Central Intelligence Agency, shall prescribe any regulations necessary to carry

			 out this Act. Such regulations shall include provisions under which rules

			 similar to those established pursuant to section 201 of the Federal Employees’

			 Retirement System Act of 1986 (Public Law 99–335; 100 Stat. 514) shall be

			 applied with respect to any service described in section 8332(b)(18) of title

			 5, United States Code (as amended by section 1) that was subject to title II of

			 the Social Security Act.

			(b)Other

			 regulationsThe Director of the Central Intelligence Agency, in

			 consultation with the Director of the Office of Personnel Management, shall

			 prescribe any regulations which may become necessary, with respect to any

			 retirement system administered by the Director of the Central Intelligence

			 Agency, as a result of the enactment of this Act.

			(c)Special

			 ruleFor purposes of any application for any benefit which is

			 computed or recomputed taking into account any service described in section

			 8332(b)(18) of title 5, United States Code (as amended by section 1), section

			 8345(i)(2) of such title shall be applied by deeming the reference to the date

			 of the other event which gives rise to title to the benefit to

			 refer to the effective date of this Act, if later than the date of the event

			 that would otherwise apply.

			5.DefinitionsFor purposes of this Act—

			(1)the terms

			 unfunded liability, survivor, and survivor

			 annuitant have the meanings given under section 8331 of title 5, United

			 States Code; and

			(2)the term

			 annuity, as used in subsections (b) and (c) of section 2,

			 includes a survivor annuity.

			6.Effective

			 dateThis Act shall take

			 effect on the first day of the first fiscal year beginning after the date of

			 the enactment of this Act.

		

